SA a Doc 5184 Filed 06/02/21 Page 1of1

c\_LED
(aoe Hollow an wuN-2 MH HZE OLDS. a

Rohe De POR Age BE IG Laws
| Owe se he dearer te? s Ler

\ Were <S> | \Reeeprrsn G [te Ser
Scoors OF pe (HSA), SPESFICALR
Recce dics Cn SA- re Chass foro)
Laas Sorc AGmasr [te BSA .

Anand  Pcase Do QtreesTAas [Har Ie
pera vcr Beaks Ger Aono her _
HAKS Rowe Me Lies . ALL UY Ganttee_ NANTED_
rs wee irmnniee An Enare Scasr Te

Teas, (Nas (ose its A Lee, = Cex Fee,
Ow hes ApS TnlG Ac, por Beis PGBS
Ts See C2 Deft tris peeest TeBs T=
Dre kes (Suttaed \ SGU -TS ae pots De:
tome res, we

eae bo soe, RS 1 C25 DS TH RST
TRS Ants Hea Iths ORS (SAMO) RESP ONSRUS
ASD TS Putas Pwess Os PR.) Ate Gur ree -
IAG. TRE ESSA Has VAST HeaxJ&S... rk Srouc\
ree Nor-Rorree Te 7

“Title Qa Fer ee Ts.
Cc NICERELS

   
